Citation Nr: 1204025	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to service connection for a circulatory disorder, as secondary to service-connected diabetes mellitus type II.

4.  Entitlement to an initial compensable disability rating for diabetic retinopathy.

5.  Entitlement to a disability rating in excess of 30 percent for arterial hypertension with microalbuminuria.

6.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II.

7.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

9.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the retinopathy issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that remand is required on each of the Veteran's claims, which the Board observes are inextricably intertwined, as they all stem from his service-connected diabetes mellitus type II.

On his November 2007 claim for benefits, the Veteran stated that he receives monthly treatment for his service-connected diabetes and complications at the San Juan VA Medical Center (VAMC).  However, the record fails to show that the RO has fully attempted to obtain the above referenced records.  Although the RO obtained some treatment notes in July 2008, they pertain only to the diabetic retinopathy.  Thus, the RO should obtain all outstanding records of treatment from the San Juan VAMC since November 2007.

With respect to the peripheral neuropathy of the upper extremities, a February 2008 statement from a private physician reflects that the Veteran has neuropathy in both arms.  However, during March 2008 VA examinations, the Veteran complained of pain only in the lower extremities due to peripheral neuropathy, and the reports of those examinations are unclear as to whether there was any sensory loss in the upper extremities due to peripheral neuropathy.  Further, the peripheral neuropathy examination appears to have focused on the service-connected lower extremities.  Thus, the RO should afford the Veteran another VA examination to determine whether he currently has any peripheral neuropathy in the upper extremities due to his service-connected diabetes mellitus type II.  

Similarly, although a circulatory disorder was not identified during the March 2008 VA diabetes examination, recent VA treatment notes and a contemporaneous examination will help to determine whether the Veteran has developed any circulatory problems due to his diabetes since that time.

The Veteran underwent VA examinations for his service-connected diabetes mellitus type II and associated complications in March 2008.  Those examination findings are now almost four years old.  Although there are treatment notes through June 2008 on the diabetic retinopathy, they are still three and a half years old.  To ensure that the record reflects the current severity of his disabilities, the RO should afford the Veteran new VA examinations for his diabetes mellitus type II and associated complications.  

Lastly, the record does not contain competent medical opinions on the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  Thus, they should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records of treatment for the disabilities on appeal from the San Juan VAMC since November 2007.

2.  Thereafter, schedule the Veteran for VA diabetes, eye, genitourinary, and peripheral nerves examinations to determine the current manifestations and severity of his service-connected diabetes mellitus type II, including the already associated retinopathy, arterial hypertension with microalbuminuria, and peripheral neuropathy of the lower extremities.  His claims file should be available to and reviewed by each examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  Each report should set forth all objective findings, particularly the current severity of symptoms.  Please provide the diabetes examination last.

Each examiner should indicate the effect the Veteran's service-connected disability has on his ability to obtain and maintain gainful employment.  

The examiner conducting the diabetes examination should review the claims file, to include the reports of the above examinations, and address the following:

(a)  Is it at least as likely as not that the Veteran has peripheral neuropathy of either upper extremity associated with his service-connected diabetes?  If so, the examiner should indicate the effect the disability has on the Veteran's ability to obtain and maintain gainful employment.  

(b)  Is it at least as likely as not that the Veteran has a circulatory disorder associated with his service-connected diabetes?  If so, the examiner should indicate the effect the disability has on the Veteran's ability to obtain and maintain gainful employment.  

(c)  Is it at least as likely as not that the Veteran's service-connected disabilities (including peripheral neuropathy of either upper extremity and any circulatory disorder, if found to be associated with diabetes), in concert, render him unable to secure or follow a substantially gainful occupation.  

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

3.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

